Citation Nr: 1708776	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  16-25 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability to include PTSD, to include as secondary to service-connected disabilities.

3.  Entitlement to a total rating due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel





INTRODUCTION

The Veteran served on active duty from January 1972 to February 1974.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of a March 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which, in part, confirmed and continued the denial of service connection for anxiety, depression and PTSD and denied entitlement to a TDIU.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Medical evidence of record contains diagnoses of major depression, anxiety and PTSD.  Thus, the claim has been broadened to include other psychiatric disabilities and is recharacterized accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for an acquired psychiatric disability to include PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2009 rating decision, the RO confirmed and continued the denial of service connection for anxiety, depression and PTSD.  The Veteran did not timely perfect an appeal of this determination, and no new and material evidence was received within one year of notice of the denial.

2.  Evidence received since the January 2009 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disability to include PTSD.


CONCLUSIONS OF LAW

1.  The January 2009 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has been received since the January 2009 denial, and the claim of entitlement to service connection for an acquired psychiatric disability to include PTSD is reopened.  38 U.S.C.A. §5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the favorable disposition to reopen the claim for entitlement to service connection for an acquired psychiatric disability to include PTSD, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claim for service connection for an acquired psychiatric disability to include PTSD in February 2015.  

In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

In a January 2003 rating decision, the RO, in part, denied service connection for an anxiety disability on the basis that the current medical evidence did not present a diagnosis of anxiety.  The Veteran filed a Notice of Disagreement (NOD) in March 2003.  While a Statement of the Case (SOC) was issued in May 2003, the Veteran failed to perfect his appeal.
The Veteran filed a claim to reopen his claim that was received by VA in June 2004.  

In an August 2005 rating decision, the RO denied service connection for anxiety, depression and PTSD on the basis that the Veteran did not have a currently diagnosed anxiety disorder as secondary to his service-connected back disability and there was no evidence of a current diagnosis of PTSD or depression disorder.  The Veteran did not appeal this rating decision.

The Veteran filed a claim to reopen his claim that was received by VA in January 2008.  In a January 2009 rating decision, the RO confirmed and continued the denial of service connection for anxiety, depression and PTSD as the evidence submitted was not new and material.  The Veteran did not appeal this rating decision, and no new and material evidence was received within one year of notice of this decision.

The Veteran filed a claim to reopen his claim that was received by VA in February 2015.  In a March 2015 rating decision, the RO confirmed and continued the denial of service connection for anxiety, depression and PTSD.

As noted above, the January 2009 rating decision confirmed and continued the denial of connection for an acquired psychiatric disorder to include PTSD on the basis that there was no evidence of a current disability.  The Veteran did not file a notice of disagreement with the January 2009 rating decision within a year following notification of the denial.  Further, new and material evidence was not received within one year of the decision.  Thus, it became final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

Evidence received since the January 2009 rating decision includes a September 2016 correspondence from a private treatment provider who opined that the Veteran was unable to work due to multiple medical conditions including PTSD.

The prior denial of service connection for an acquired psychiatric disorder to include PTSD was based on the fact that the evidence did not show a confirmed diagnosis of an acquired psychiatric disorder to include PTSD disability.  The September 2016 correspondence from a private physician indicated that the Veteran had a diagnosis of PTSD.  

This evidence is new and material evidence because it was not of record at the time of the final January 2009 rating decision, and provides evidence of a diagnosis of a PTSD disability.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for an acquired psychiatric disorder to include PTSD have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disability to include PTSD is reopened.


REMAND

The Board finds that additional development is necessary prior to final adjudication of the claims remaining on appeal. 

Regarding the Veteran's service connection claim, the Board notes that VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between a current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In his May 2016 substantive appeal, the Veteran noted that he had experienced ongoing anxiety since 1973.  The Veteran's service treatment records demonstrate that he presented with complaints of "nerves" in February 1972.  On the Veteran's January 1974 separation examination, the examiner noted that the Veteran had "depression and nervous trouble, job related and personal problems, adequately treated, NCNS (No complications, no sequelae).

Additionally, the Veteran has repeatedly maintained that his claimed acquired psychiatric disorder disability is secondary to his service-connected disabilities.  Notably, in an August 2015 correspondence, the Veteran indicated that his anxiety resulted from his service-connected "bone conditions."  38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that the Veteran has yet to undergo a VA examination specifically for his claimed acquired psychiatric disability to include PTSD during this appeal.  An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4); see Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

As a result, the Board finds that additional development is needed to provide an examination which addresses whether the Veteran has an acquired psychiatric disability to include PTSD that is related to his active duty service, or was caused or aggravated by a service-connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2016).

Regarding the Veteran's claim for a TDIU, the Board notes that a TDIU may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

The Veteran is currently service connected for arthritis of the lumbar spine at a 40 percent rating; for sciatica of the left lower extremity at a 20 percent rating; and for sciatica of the right lower extremity at a 10 percent rating.  The Veteran has a combined 60 percent disability rating which does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

However, even if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2016).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

The Board also notes that further development and adjudication of the Veteran's service connection claim for an acquired psychiatric disorder may provide evidence in support of his claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined. 

Additionally, VA's duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected disability or disabilities on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  As noted above, in a September 2016 correspondence, a private treatment provider opined that the Veteran is unable to work due to multiple medical conditions including PTSD.  Therefore, on remand, the originating agency will be requested to obtain a medical opinion that addresses the effect the Veteran's service-connected disabilities have on his ability to obtain and maintain employment.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

2.  The Veteran should identify what stressors he contends led to a diagnosis of PTSD.  Thereafter, the RO should attempt to corroborate any identified stressors.

3.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine whether the Veteran has symptomatology that satisfies the required criteria under DSM-5 for a diagnosis of PTSD or other psychiatric disability.  

Based on a review of the record and an examination of the Veteran, the examiner should determine the nature, extent of severity, and etiology of any psychiatric disorder(s) which may have been present at any time during the pendency of this appeal (since 2015).  

The examiner should determine the following:

(i) If a diagnosis of PTSD is provided, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that PTSD is related to his claimed in-service stressors.

(ii) The examiner should also an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disorder is related to any incident of the Veteran's active duty service.  

(iii) The examiner should also provide an opinion as to whether if it is at least as likely as not (at least a 50 percent probability) that any such psychiatric disorder is (a) caused by
or 
(b) aggravated by 
his service-connected disabilities.

If the examiner finds that the Veteran's acquired psychiatric disorder disability has been permanently aggravated/worsened by his service-connected disabilities, to the extent feasible, the degree of worsening should be identified.  
All opinions expressed by the examiner must be accompanied by a complete rationale.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

4.  Thereafter, the Veteran should then be afforded a VA examination by a medical provider with appropriate expertise to determine the impact the service-connected disabilities have on the Veteran's employability.  The claims file must be made available for review by the examiner should note such review in the report.

The examiner should provide the rationale for all opinions expressed.  

5.  The RO or the AMC also should undertake any other development it determines to be warranted before the Veteran's claim for a TDIU is decided, including referral of the claim to the Director, Compensation and Pension Services, for extra-schedular consideration.

6.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


